Case 2:20-cv-09421-DMG-SP Document 1-8 Filed 10/14/20 Page 1 of 2 Page ID #:79




                    EXHIBIT 8
                                             n�T
                    Case 2:20-cv-09421-DMG-SP Document 1-8 Filed 10/14/20 Page 2 of 2 Page ID #:80
                                                         h-.,{6JJ>f:JJ                                                                                                 SUM-100
                                                   SUMMONS

                                                                      At.Jo�� t c�,
                                                                                                                                               FOR COURT USE ONL y
                                                                                                                                           (SOLO PARA USO DELA CORT£)
                                             (CITACION JUDICIAL)
                .                        .     tllJ (j)\)�-N a{: Los                    P-   1kG         ot Lo.s   MjGL�                               FILED
        Nor1cE ro DEFENDANT: MiO'IGL
        (AV/Sq AL DEMANDADO).
                                                          ,Jdoiu: )LAP'b, A{f;x. VHlh.lu LAS'D •
                                                                                               oJA,
                                                                                                                                           Superior Court of California
                             'f!U lmG{,f-i )l ,A, l,,1A�oi ;6AW(r:J �ewflM f CA 6.o./61-­
                                   c
                                                                                                                                             County of Los Angeles

                                   VtJ\4JowtJ 'l)OtS 1- IO ::i:tJcl.JsiJE" �
                              ('lOf...•)                                                                                                           AUG 21 2020
        YOU ARE BEING SUED BY PLAINTIFF: {2,A:N'\)\t,l ·� ALlfN
        (LO ESTA DEMANDANDO EL DEMANDANTE):


         NOTICE! You have been sued.-The court may decide against you without your being heard unless you respond within 30 days. Read the information
         below.
           You h_ave 30 CALENDAR DAYS after this summons and legal papers are served on you to file a w;itten response at this court and have a copy
         served on the plaintiff. A lett_e r or phone �all will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case. There may ·be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee: ask the
        court clerk for a fee waiver form. If you do not file your response··on time, you may lose the case by defaurt, and yciur wages, money, and property may
        be taken without further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self•Help Center
        (www.courtinfo.ca.gov/selfhefp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award. of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        ;A VISO! Lo han demandado. Si no responde dentro de 30 dfas, la corte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
       continuaci6n.
           Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y pape/es le gales para presentar una respuesta par escrito en esta
       carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta par escrito tiene_ que estar
       en formato legal correcto si desea que procesen sU caso en la carte. Es posible que haya un formulario ·que us{ecf pueda usar para si/respuesta.
       Puede encontrar estos formu/arios de la carte y mas informaci6n en el C::entro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
       bib/ioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de fa carte que
       le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y fa carte le podra
       quitar su sue/do, dinero y-bienes-sin mas advertencia.
           Hay otros requisitos legales. Es recbmendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un seNicio de
       remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpfa con las requisitos para obtener seNicios legales gratuitos de un
       progra'ma de seNicios /egales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal SeNices,
       (www.lawhelpcalifomia.org}, en el Centro de Ayuda de las Gortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
       co/egio de abogados locales. AV/SO: Par fey, la carte tien_e derecho a reclamar las cuotas y /os costos exentos par imponer un gravamen sabre
       cualquier reduperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
       pagar et gravamen de la carte antes de que la corte pueda desechar el caso.
      The name and address of the court is: STAtJLCj IHDO&<L. Co....,ui-1( · ,fG                                     CASE NUMBER: (Numero def Caso):
      (El nombre y direcci6n de la carte es): \ t \ ll.l, �II          S'T LA            /t,4--qOvl 2-             2..£JSTuV307
      The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney • is: (El nombre, fa direcci�� Y el numero
                                                                                                                                 _
      de tefefono def abogado de/ demandante, o def demand ante que no tiene abogado, es): �Ll         .         g,E/.J.FM-'i) A cLfJ-rv\
               .w\ i;. cocc1�-.) Gl-<JD1t-2ns                        VA�.c.A. er11o7_..
                                                                                                                   , ...-i _.-,,,
                                      2 J 2f12IJ
                                                                                                                                    Jr
      DATE:
      (Fecha)
                    0{ /C.( ( 2,                                                   (Secretario)
                                                                                                   Cieri<, by      '"-"    \1�,       f,                           1   Deputy
                                                                                                                                                                   (Adjunto)
      (For proof of service of this summons, use Proof of Service of Summons (form POS�010).)
e:.:, (Para prueba de entrega de esta citation use el formulario Prnof of Service of Summons, (POS-010).)
0�                                           NOTICE TO THE PERSON SERVED: You are served
       [SEAL]
                                              1.   D as an individual defendant.
                                             2.    D as the person sLJed und�r the fictitious name of (specify):
                                             3.    D on behalf of (specify):
                                                   under: 0 CCP 416.10 (corporation)                                  D             CCP 416.60 (minor)
                                                         D      CCP 416.20 (defunct corporation)                      Cj            CCP 416.70 (conseivatee)
                                                         D     CCP 416.40 (association or partnership)                D             CCP 416.90 (authorized person)
                                                         D     other (specify):
                                             4.    D    by personal delive,y on (date)                                                                                 Pa e 1 of 1
     Form Adopted for Mandatory Use
     Judicial Council orCal�omla
                                                                             SUMMONS                                                        Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                                www.courls.ca.gov
     SUM-100 [Rev. July 1,.2009]




                                                                  Exhibit 8 - Page 72
